Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit No. 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 28, 2007 relating to the financial statements, financial statement schedules, managements assessment of the effectiveness of internal control over financial reporting and the effectiveness of internal control over financial reporting, of Pitney Bowes Inc., which appears in Pitney Bowes Inc.'s Annual Report on Form 10-K for the year ended December 31, 2006. /s/ PricewaterhouseCoopers LLP Stamford, CT August 15, 2007
